Citation Nr: 1812488	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pigmentary glaucoma prior to March 5, 2016, and in excess of 60 percent thereafter.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded these matters in October 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA eye examination in March 2016.  The examiner indicated that visual field testing was conducted; however, the visual field (Goldman) charts are not in the claims file.  On remand, the charts should be associated with the claims file, if extant.  If they cannot be located, the Veteran must be afforded another complete VA eye examination including visual field testing consistent with VA regulations.  Updated treatment records should be obtained on remand as well, with the Veteran's assistance if needed.

In regard to TDIU, the Veteran is advised that a completed VA Form 21-8940 is required to establish entitlement to a TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  On remand, please send the Veteran another VA Form 21-8940 and ask that he completes, signs, and returns it. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes, to specifically include the Goldman visual field charts documented in the March 2016 VA eye conditions examination. 

2.  If the March 2016 VA Goldman visual field charts are not located and associated with the claims file, schedule the Veteran for another complete VA eye conditions examination, to include visual field assessment and association of Goldman visual field charts with the record.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability and ask that he fully complete the form before signing and returning it.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




